COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00424-CV


RANDY CAIRNS                                                      APPELLANT

                                          V.

ALLIED AEROSPACE, LTD.                                             APPELLEE


                                      ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant's Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

      1
       See Tex. R. App. P. 47.4.
PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: December 6, 2012




                              2